641 F. Supp. 2d 7 (2009)
UNITED STATES of America, Plaintiff,
v.
8 GILCREASE LANE, Quincy Florida 32351, et al., Defendants.
Civil Action No. 08-1345 (RMC).
United States District Court, District of Columbia.
August 31, 2009.
William Rakestraw Cowden, Vasu B. Muthyala, U.S. Attorney's Office, Washington, DC, for Plaintiff.

MEMORANDUM OPINION
ROSEMARY M. COLLYER, District Judge.
In this civil forfeiture action, various movants have filed motions styled, "Motion to Intervene and Petition to Return Wrongfully Confiscated Funds." These movants seek the return to them of funds seized from bank accounts that were, before their seizure, under the control of operators of Ad Surf Daily ("ASD") and Golden Panda Ad Builder ("GP"). The Government alleges that ASD and GP were internet Ponzi schemes that defrauded over 100,000 people. Movants here are not the first to attempt to intervene in this case and seek the return of funds. The Court addressed previous motions to intervene in a July 16, 2009, 641 F. Supp. 2d 1 (D.D.C.2009), Memorandum Opinion, wherein it found that the motions to intervene must be denied because the movants did not have a cognizable interest in the defendant properties, and therefore did not have standing to contest this forfeiture action. See Dkt. # 72; 18 U.S.C. § 983(d)(6)(B)(i) ("the term `owner' does not include (i) a person with only a general unsecured interest in, or claim against, the property or estate of another. . . .").
The movants here are in the same position. Accordingly, for the reasons set forth in the Court's July 16, 2009, Memorandum Opinion [Dkt. # 72], the motions to intervene and petition to return wrongfully confiscated funds by Jacqueline Poggioreale, Joseph Poggioreale, Lisa Koehler, Carol L. Rose, Bruce Disner, Pablo G. Camus, Todd C. Disner, Georgette Stille, Alfredo Perez-Cappelli, and Gallagher and Sons, Inc. [Dkt. ## 84-88 and 90-94] will *8 be denied. A memorializing order accompanies this Memorandum Opinion.